Oo Oo IN DH A BB WR KH eS

NO NH WH HY LH NH HN HN HN H&S Be ee ee ee
Oo IH NN FR YH NHN KH TO MATH OH BW HO KH CO

 

 

Case 2:20-cr-00163-JLR Document 36-1 filed Dal Het Page 1of1
2: ocument 37 Filed 05/24/21 Pagé1of1

N
?,

a

Tp I
a
oO
=
oO)
oe
a
—
A
gO

The Honorable James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR20-163-JLR
Plaintiff,
v. ACCEPTANCE OF PLEA OF
GUILTY, ADJUDICATION OF
AL M. TALAGA, GUILT AND NOTICE OF
Defendant. SENTENCING

 

 

This Court, having considered the Report and Recommendation of the United States
Magistrate Judge, to which there has been no timely objection, and subject to consideration
of the Plea Agreement pursuant to Fed. R. Crim. P. 11(c)(1)(B), hereby accepts the plea of
guilty of the defendant to the charge contained in Count 1 of the Indictment, and the
defendant is adjudged guilty of such offense. All parties shall appear before this Court for

sentencing as directed.

. a
ITISSOORDERED this  Q4 day of Mass , 2021.

C\ e90x

JAMES L. ROBART
UNITED STATES DISTRICT JUDGE

ACCEPTANCE OF PLEA OF GUILTY UNITED STATES ATTORNEY

U.S. v. ALM. TALAGA, CR20-163 JLR - 1 700 STEWART STREET, SUITE 5220
“—. , , SEATTLE, WASHINGTON 98101

(206) 553-7970
